Citation Nr: 1624989	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-05 439	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increases in the "staged" ratings (of 20 percent prior to September 20, 2010, 20 percent from January 1, 2011 through January 22, 2011, 20 percent from April 1, 2011 through June 28, 2011, 40 percent from June 29, 2011 through June 12, 2013, and 40 percent from October 1, 2013) assigned for the Veteran's lumbar spine disability.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and J.M.

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 2005 to December 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which continued a 20 percent rating for a lumbar spine disability.  In November 2010, the Baltimore, Maryland RO granted a 100 percent rating (temporary total convalescent rating under 38 C.F.R. § 4.30), effective September 20, 2010 (the date of a lumbar spine surgery), followed by a 20 percent rating, effective January 1, 2011.  The record is now in the jurisdiction of the Roanoke, Virginia RO.  In June 2011, the Roanoke RO granted a 100 percent rating (temporary total convalescent rating under 38 C.F.R. § 4.30), effective January 23, 2011 (the date of a lumbar spine surgery), followed by a 20 percent rating, effective April 1, 2011.  In May 2012, the Roanoke RO granted a 40 percent rating, effective June 29, 2011 (the date of a VA examination).  In December 2012, a hearing was held before the undersigned at the Board's offices in Washington D.C.; a transcript is in the record.  In July 2013, the case was remanded for additional development.  In October 2013, the Roanoke RO granted a 100 percent rating (temporary total convalescent rating under 38 C.F.R. § 4.30), effective June 13, 2013 (the date of a lumbar spine surgery), followed by a 40 percent rating, effective October 1, 2013.  The Veteran has not disagreed with the temporary total rating assigned for the three periods outlined above; he has expressed dissatisfaction with the increased "staged" rating, and all five "stages" of the rating (that are less than 100 percent) remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized accordingly.

The Board notes that a claim for a TDIU rating was considered to have been raised in the context of the claim for an increased rating for the Veteran's lumbar spine disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Following the Board's July 2013 remand of this issue, a January 2014 rating decision granted a TDIU rating, effective January 29, 2013 (the date following the last day of employment for the Veteran).  Consequently, this matter is no longer a part of the current appeal and is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 10, 2010 (the date of a VA treatment record reflecting worsening symptomatology), the Veteran's lumbar spine disability is shown to have been manifested by forward flexion to no less than 40 degrees when considering his complaints of pain and functional loss; ankylosis, incapacitating episodes (of bed rest prescribed by a physician) having a total duration of at least four weeks per year, and associated neurological manifestations [other than the left lower extremity radiculopathy which is already service-connected] are not shown.

2.  From August 10, 2010 through September 19, 2010, from January 1, 2011 through January 22, 2011, from April 1, 2011 through June 28, 2011, from June 29, 2011 through June 12, 2013, and from October 1, 2013, the Veteran's lumbar spine disability is shown to be manifested by forward flexion to 30 degrees or less when considering his complaints of pain and functional loss; ankylosis, incapacitating episodes (of bed rest prescribed by a physician), and associated neurological manifestations [other than the left lower extremity radiculopathy and erectile dysfunction which are already service-connected] are not shown.


CONCLUSION OF LAW

The Veteran's lumbar spine disability warrants ratings of no more than 20 percent prior to August 10, 2010; 40 percent (but no higher) from August 10, 2010 through September 19, 2010, from January 1, 2011 through January 22, 2011, and from April 1, 2011 through June 28, 2011; and no more than 40 percent from June 29, 2011 through June 12, 2013 and from October 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  VA's duty to notify was satisfied by letters in March 2009, March 2011, and July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the hearing before the undersigned, the Veteran was advised of the criteria for higher ratings for his lumbar spine disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's pertinent treatment records have been secured.  The RO arranged for pertinent VA examinations in September 2008, March 2009, June 2011, and September 2013 (with an additional medical opinion provided in January 2014).  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's lumbar spine disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's July 2013 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the ratings for the Veteran's lumbar spine disability, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion for the Veteran's lumbar spine disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.
The Veteran's lumbar spine disability has been rated under Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for rating the disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5242.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5242, Note (1).  [Left lower extremity radiculopathy and erectile dysfunction are separately rated, and those ratings are not at issue herein.]

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5242, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5242, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5242, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed the instant claim for an increased rating for his lumbar spine disability in February 2009.  [As noted above, a temporary total (100 percent) rating has been assigned for lumbar spine disability from September 20, 2010 through December 31, 2010, from January 23, 2011 through March 31, 2011, and from June 13, 2013 through September 30, 2013 (all three periods for convalescence, under 38 C.F.R. § 4.30).  As the maximum rating is awarded for those three periods, the matter of the rating for those periods is moot and will not be addressed herein.]

Prior to August 10, 2010 (the date of a VA treatment record reflecting worsening symptomatology), the Veteran's lumbar spine disability is shown to have been manifested by forward flexion to no less than 40 degrees when considering his complaints of pain and functional loss.  On September 2008 VA spine examination, forward flexion of his thoracolumbar spine measured 40 degrees and combined range of motion measured 150 degrees, and no flare-ups, weakness, fatigability, decreased endurance, or incoodination were noted; with repetitive motion, he did have pain, but the examiner noted that "it would be speculative to comment further on range of motion, fatigability, incoordination, pain, or flare-ups beyond what has already been described."  On March 2009 VA spine examination, forward flexion of his thoracolumbar spine measured 70 degrees and combined range of motion measured 210 degrees, with the following note: "Based on chronic pain and diminished endurance, functionally additional reduction in spinal mobility [would be] so forward flexion from a functional standpoint is limited to 45 degrees"; with repetition, the examiner noted that "[a]ny further comment on limitation, secondary to repeated movement would merely be secondary."

However, ankylosis, incapacitating episodes (bed rest prescribed by a physician) having a total duration of at least four weeks per year, or associated neurological manifestations [other than the left lower extremity radiculopathy which is already service-connected] were not shown at any time prior to August 10, 2010.

Regarding ankylosis, range of motion studies during this period (including on September 2008 and March 2009 VA spine examinations) show that the Veteran's lumbar spine is not ankylosed.

Regarding incapacitating episodes (of bed rest prescribed by a physician), a January 2009 VA treatment record documented that the Veteran presented to the emergency room with low back pain, and was treated with medication and "advised bed rest for three days"; however, there is no evidence in the record (including in complaints and history elicited on September 2008 and March 2009 VA spine examinations) that the Veteran ever had any other periods of bed rest prescribed by a physician for his lumbar spine disability during this period.

Regarding neurological manifestations, the Veteran was assigned a separate rating for left lower extremity radiculopathy (effective February 19, 2009) for throughout this period.  There is no evidence in the record (including in complaints and history elicited on September 2008 and March 2009 VA spine examinations) that he has had any other neurological manifestations associated with his lumbar spine disability during this period.

From August 10, 2010 through September 19, 2010, from January 1, 2011 through January 22, 2011, from April 1, 2011 through June 28, 2011, from June 29, 2011 through June 12, 2013, and from October 1, 2013, the Veteran's lumbar spine disability is shown to be manifested by forward flexion to 30 degrees or less when considering his complaints of pain and functional loss.  An August 10, 2010 VA treatment record noted that his lumbar spine flexion measured about 30 degrees, and he reported that he was in "too severe pain to continue" with range of motion studies on that occasion.  On June 2011 VA spine examination, forward flexion of his thoracolumbar spine was 15 degrees, with severe flare-ups weekly; the extent of additional limitation of motion or other functional impairment during flare-ups was described as "very limiting."  At the December 2012 hearing, he testified that his back pain was always a 10 (out of 10), that he had good and bad days with his back, and that he used a cane and brace every day.  On September 2013 VA spine examination (which took place 20 days prior to the expiration of his temporary total rating), forward flexion of his thoracolumbar spine was 15 degrees (with painful motion beginning at 5 degrees), to include after repetition, and with flare-ups denied.

However, from August 10, 2010 through September 19, 2010, from January 1, 2011 through January 22, 2011, from April 1, 2011 through June 28, 2011, from June 29, 2011 through June 12, 2013, and from October 1, 2013, ankylosis, incapacitating episodes (of bed rest prescribed by a physician), or associated neurological manifestations [other than the left lower extremity radiculopathy and erectile dysfunction which are already service-connected] have not been shown at any time.

Regarding ankylosis, range of motion studies during these periods (including on June 2011 and September 2013 VA spine examinations) found that the Veteran's lumbar spine is not ankylosed.  Although he testified at his December 2012 hearing that he "can't bend over," he did not indicate that his spine was actually fixed (i.e., ankylosed).

Regarding incapacitating episodes (of bed rest prescribed by a physician), there is no evidence in the record (including in complaints and history elicited on June 2011 and September 2013 VA spine examinations) that the Veteran has had any periods of bed rest prescribed by a physician for his lumbar spine disability during these periods.  In a November 2012 statement, his attorney argued that his suffering of flare-ups on a weekly basis "clearly indicates that his incapacitating episodes have lasted more than 6 weeks during the last 12 months, since there are 52 weeks in a year" - however, the Board notes that physician-prescribed bed rest would be required for a higher rating under Code 5243, and such is not shown at any time during these periods.  At the December 2012 hearing, he testified that on the days he could not make it to work (approximately two to three times a week) he "can barely make it out of my bed" on those days; however, he did not indicate that a physician had prescribed bed rest at any time during these periods.  On September 2013 VA spine examination (which took place 20 days prior to the expiration of his temporary total rating), the VA examiner noted that the Veteran had at least 6 weeks of incapacitating episodes over the past 12 months, with the following remark: "He had 52 weeks in the last 12 months with incapacitating lower back pain"; however, in a January 2014 addendum medical opinion, a different VA medical provider clarified that bed rest was not prescribed during the incapacitating episodes noted at the September 2013 VA spine examination.

Regarding neurological manifestations, the Veteran has had separately rated left lower extremity radiculopathy (effective February 19, 2009) throughout these periods, as well as separately rated erectile dysfunction (effective February 16, 2011).  There is no evidence in the record (including in complaints and history elicited on June 2011 and September 2013 VA spine examinations) that the Veteran has manifested any other neurological abnormalities associated with his lumbar spine disability during these periods.  While the evidence of record reflects isolated episodes of urinary incontinence noted in August 2010, September 2010, and January 2011 VA treatment records, it was also noted on those occasions that there was no obvious neurological cause or explanation for such incontinence.  A March 2012 VA treatment record noted the Veteran's report of bowel and bladder incontinence as well as radiation of low back pain to both lower extremities (not just the left, but the right as well); however, a contemporaneous March 2012 VA MRI revealed mild encroachment on the left subarticular recess and left neural foramen within the confines of field distortion artifact, but no severe central canal compromise or abnormal intracanalicular enhancement of the lumbar spine.  At his December 2012 hearing, the Veteran reiterated his complaints of pain radiating to his right leg as well as urinary incontinence.  However, on September 2013 VA spine examination (which took place 20 days prior to the expiration of his temporary total rating), all neurological testing for the right lower extremity was normal, and no current bowel or bladder abnormalities were noted.  A November 2013 VA treatment record noted urinary incontinence for two to three days which was described as "acute" with no indication that such was related to his lumbar spine disability.  A May 2014 VA treatment record noted his report of feeling as though he was not releasing urine completely, but this was attributed to one of his medications and not to his lumbar spine disability.

As outlined above, the evidence of record prior to August 10, 2010 documents that the Veteran's lumbar spine disability is shown to have been manifested by forward flexion to no less than 40 degrees when considering his complaints of pain and functional loss; and the evidence of record from August 10, 2010 through September 19, 2010, from January 1, 2011 through January 22, 2011, from April 1, 2011 through June 28, 2011, from June 29, 2011 through June 12, 2013, and from October 1, 2013 documents that his lumbar spine disability is manifested by forward flexion to 30 degrees or less when considering his complaints of pain and functional loss.  Accordingly, the Board finds that for the Veteran's lumbar spine disability, a rating in excess of 20 percent prior to August 10, 2010 is not warranted; a rating of 40 percent (but no higher) from August 10, 2010 through September 19, 2010, from January 1, 2011 through January 22, 2011, and from April 1, 2011 through June 28, 2011 is warranted; and a rating in excess of 40 percent from June 29, 2011 through June 12, 2013 and from October 1, 2013 is not warranted.  See 38 C.F.R. § 4.71a, Code 5242; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

Consideration has been given regarding whether the schedular evaluations for the Veteran's lumbar spine disability are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of lumbar spine disability, but such greater degrees of disability are not shown.  [While the Veteran's attorney argued in an April 2016 statement that the Veteran should be awarded an extraschedular rating due to hospitalizations for his lumbar spine disability, the Board notes that because the Veteran has not demonstrated a level of severity of lumbar spine disability during any period at issue in this appeal which is equivalent to or greater than ankylosis in the lumbar spine, the rating criteria are not inadequate, and therefore the question of whether an exceptional disability picture exists is not reached.]  The diagnostic criteria encompass all symptoms and related functional impairment of the lumbar spine disability shown during the periods of time considered and therefore those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.



ORDER

A rating in excess of 20 percent for the Veteran's lumbar spine disability prior to August 10, 2010 is denied.

An increased (to 40 percent, but no higher) rating for the lumbar spine disability is granted from August 10, 2010 through September 19, 2010, from January 1, 2011 through January 22, 2011, and from April 1, 2011 through June 28, 2011, subject to the regulations governing payment of monetary awards.

A rating in excess of 40 percent for the Veteran's lumbar spine disability from June 29, 2011 through June 12, 2013 and from October 1, 2013 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


